519 N.W.2d 209 (1994)
In re Candidacy of Eric NELSON for Judge, Fourth Judicial District, Seat # 44.
No. C8-94-1620.
Supreme Court of Minnesota.
August 3, 1994.

ORDER
WHEREAS, a petition pursuant to Minn. Stat. § 204B.44 (1992) has been filed in this court addressing the propriety of the candidacy of Eric Nelson for judge, Fourth Judicial District, Seat # 44 in the primary election scheduled for September 13, 1994 and the inclusion of his name as candidate on the ballot; and
WHEREAS, this court requested and received immediate responses from all interested persons and from individuals offering statements in the nature of amici curiae briefs, including the Secretary of State Joan Growe and the Minnesota Board of Law Examiners; and
WHEREAS, the response submitted by Eric Nelson in support of his candidacy demonstrates on its face that, contrary to his statement in his sworn affidavit of candidacy, he is not "learned in the law" as required by Minn.Const. art. VI, § 5, and defined and discussed in In Re Candidacy of Daly, 294 Minn. 351, 200 N.W.2d 913 (1972), cert. denied sub. nom. Daly v. McCarthy, 409 U.S. 1041, 93 S.Ct. 528, 34 L.Ed.2d 491 (1972) and In Re Candidacy of Scarrella, 300 Minn. 500, 221 N.W.2d 562 (1974);
IT IS HEREBY ORDERED that in accordance with Minn.Stat. § 204B.44, the Hennepin County Auditor is directed to remove the name of Eric Nelson from the list of candidates eligible for the office of judge, Fourth Judicial District, Seat # 44 and to take additional and appropriate steps to correct any ballots printed prior to these proceedings and inconsistent with this order. A certified copy of this order shall be provided to the county auditor by the clerk of the appellate courts and shall serve as authority for the action directed.
IT IS FURTHER ORDERED that the filing fee paid by Eric Nelson be returned to him. In Re Candidacy of Scarrella, 300 Minn. 500, 221 N.W.2d 562 (1974).
        BY THE COURT:
        /s/ Rosalie E. Wahl
            Associate Justice